Citation Nr: 1220257	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  07-17 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a compensable disability rating for Gamekeeper's thumb, status post tenoplasty with early arthritis of the left thumb (left thumb disability).

3.  Entitlement to a compensable disability rating for residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1982 to May 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above-referenced claims.  

In September 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In an October 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's low back symptomatology has been attributed to levoscoliosis, which is a congenital or developmental defect.

2.  The competent and credible evidence fails to establish that the Veteran's levoscoliosis resulted in an additional disability due to a superimposed injury during active service.

3.  The Veteran's left thumb disability more closely approximates a limitation of motion, to include pain, with a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and fingers, with the thumb attempting to oppose the fingers.

4.  The Veteran's left ankle disability more closely approximates a moderate limitation of motion, to include pain. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.9 (2011).

2.  The criteria for a 10 percent disability rating for a left thumb disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code 5228 (2011).

3.  The criteria for a 10 percent disability for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the issue of entitlement to service connection for a low back disorder and the issues of entitlement to compensable ratings for the Veteran's service-connected left thumb and left ankle disabilities, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2005 of the criteria for establishing service connection and for increased disability ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates in a May 2008 notice letter.  These letters, along with subsequent letters sent in September 2010, November 2010, and January 2011, accordingly addressed all notice elements.  While the May 2008, September 2010, November 2010, and January 2011 letters was provided to the Veteran following the initial adjudication by the AOJ/RO in March 2006, his claims were readjudicated by way of the Supplemental Statement of the Case (SSOC) issued in June 2008 and October 2011.  Nothing more was required.  It follows that the May 2008 letter addressing the notice element of how VA determines disability ratings and the May 2008, September 2010, November 2010, and January 2011 letters readdressing all notice elements went above and beyond what was necessary.

VA also has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained service treatment records, VA treatment records, and the records associated with the Veteran's private medical treatment.  The Veteran submitted written statements discussing his contentions.  No additional outstanding evidence has been identified.

VA examinations and opinions with respect to the issues on appeal were obtained in April 2000 and October 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2000 VA examination is adequate, as it constitutes full clinical assessment of the issues on appeal.  Similarly, the October 2010 VA examinations and medical opinions obtained in this case are more than adequate, as they are predicated on a full reading of the Veteran's claims file and clinical examination of the Veteran.  With regards to the claim for service connection for a low back disorder, the October 2010 VA opinion considered all of the pertinent evidence of record, to include VA treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  The Court has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim:  the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).




Low Back Disorder

The Veteran claims that his currently diagnosed low back disorder is related to his military service.  He asserts that he injured his back during a parachute jump while on active duty.  According to the Veteran, he has continued to experience low back symptomatology since that time.

Service treatment records associated with the claims file document the Veteran's orthopedic symptomatology.  Overall, these records are negative for documentation of any low back disorder, to include scoliosis, upon the Veteran's entrance into active duty or thereafter.  These records show that in May 1988, while on flight status, the Veteran presented with low back pain.  The associated physical examination was negative for evidence of scoliosis.  The Veteran was diagnosed with a muscle strain.  Later that same month, he was seen for a follow up examination, at which time he reported experiencing stiffness.  He was diagnosed with resolving low back pain.  In September 1992, the Veteran suffered injuries to his left ankle following a parachute landing fall.  These records are negative for any reports of back symptomatology.  The February 1998 retirement report of medical examination shows that the clinical evaluation of the Veteran's spine was generally normal prior to his separation from the military.  The Veteran denied having recurrent back pain or any bone or joint deformity on the associated February 1998 retirement report of medical history.

The Veteran underwent a VA orthopedic examination in April 2000, at which time he reported a history of low back pain since August 1999.  He could not recall any certain trauma.  The examiner noted that the Veteran was known to have spinal scoliosis since "1998/89," but that this did not cause any problems until 1999.  Following a clinical examination, the Veteran was diagnosed with recurrent backache due to mild lumbar scoliosis.  No opinion was provided with regards to whether the Veteran's scoliosis was a congential or developmental disorder, or whether the disorder was acquired during the Veteran's military service.


In support of his claim, the Veteran submitted an October 2010 lay statement from his wife, in which she described the severity of the Veteran's orthopedic symptomatology.  She reported that he has experienced problems with his back since an in-service parachute injury.

As directed by the September 2010 Remand, the Veteran underwent a VA joints examination to assess the nature and etiology of the Veteran's low back disorder.  The Veteran described the onset of his low back symptomatology as after an awkward parachute landing during his military service.  He stated that his acute symptoms diminished with rest and pain medication.  However, he reported having episodic symptomatology since that time, with increasing intensity and frequency.  Based on the results of physical and X-ray examinations, the Veteran was diagnosed with levoscoliosis of the lumbar spine.  

The examiner opined that the Veteran's levoscoliosis was less likely than caused or aggravated by his military service.  He explained that levoscoliosis is a developmental deformity, which is a known risk factor for chronic low back pain.  The examiner stated that the Veteran's service treatment records did not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the lumbar spine, such as fracture or dislocation.  He additionally concluded that the Veteran's current lumbar radiographs were not consistent with a post traumatic process.  In the absence of such findings, the examiner opined that alteration to or aggravation of the Veteran's development levoscoliosis was less likely than not.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disorder.  Although the medical evidence shows that the Veteran is currently diagnosed with levoscoliosis, as discussed further below, the preponderance of the evidence does not show that service connection is warranted for this disorder.  The appeal must be denied.

The Board again highlights that the Veteran is currently diagnosed with levoscoliosis.  This is the only established diagnosis for his low back complaints.  There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  Section 1111 grants veterans a statutory presumption of soundness only "for the purposes of section 1110," and § 1110, in turn, provides compensation only for an "injury" or "disease" contracted or aggravated in the line of duty.   Thus, while levoscoliosis was not noted upon his entrance into active duty, the presumption of soundness does not apply because such condition is a developmental defect.  Morris v. Shinseki, No. 2011-7061 (Fed. Cir. May 15, 2012).

As such, the Board must next determine whether there is evidence of a superimposed injury in service.  VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  The Board finds no evidence of a superimposed injury during service, which created additional disability.

While the service treatment records show that the Veteran sought treatment at least twice during his period of service for back problems, and likely had some orthopedic symptomatology following his September 1992 parachute incident, the February 1998 retirement clinical evaluation and physical examination of the spine were normal and no back abnormalities were found at that time.  Likewise, the Veteran specifically denied any history of recurrent back problems, or any bone or joint deformity on the associated February 1998 retirement report of medical history.  Essentially, there was no evidence of any increase in severity of the Veteran's levoscoliosis during his period of service let alone any additional disability.  The finding of normal spine on separation weighs against contentions that the disorder increased in severity during service and contentions that the Veteran suffered any superimposed injury or incurrent a chronic back problem during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Additionally, and most importantly, the October 2010 VA examiner specifically found that the Veteran's levoscoliosis was less likely than not caused or aggravated by his military service.  Indeed, the examiner specifically concluded that absent any objective findings of a high energy injury to the soft tissue or osseous structures or radiographic findings of a post traumatic process, alteration to or aggravation of the Veteran's levoscoliosis was less likely than not.  There is no medical evidence or opinion opposing the 2010 VA examiner's conclusion.  

To the extent that the Veteran's lay statements can be interpreted as evidence that either there was an increase in severity in his levoscoliosis resulting from a superimposed injury in service, or that there was a chronic back problem in service, the Board finds that the Veteran is competent to make such statements.  While he is not competent to make a diagnosis or to provide a medical etiology opinion for symptoms, he is certainly competent to discuss his symptoms.  That said, the Board finds that the Veteran's report of in-service low back symptomatology, at least in an acute and transitory nature, are credible, in light of the service treatment records showing he was treated for low back pain.  However, the Veteran's allegations of a chronic back problem in service and thereafter are simply not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board notes that it must consider both the competency and the credibility of the Veteran's lay contentions.  Specifically, statements the Veteran made during service (including on his report of medical history at separation) fly in the face of his current allegations.  In the February 1998 retirement report of medical history completed by the Veteran, he specifically denied ever having recurrent back pain or bone, joint, or other deformity.  Moreover, he reported during the April 2000 VA examination report that he did not have any back problems until 1999.  Based on the inconsistencies of the Veteran's statements, the Board finds that his allegations that his levoscoliosis increased in severity because of a superimposed injury are rejected as not credible.  The Board accords the statements the Veteran made in 1998 and 2000, contemporaneous with his service and soon after, more probative value than it does assertions he makes nearly a decade later.  

The Board has also given consideration to the statement from the Veteran's wife, essentially describing the severity of his symptomatology.  The Board finds her to be competent to describe her observations with regards to the Veteran's low back disorder.  Her statement is also credible in that there is no conflicting evidence of record.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  However, she is not competent to provide an opinion regarding whether the Veteran's current low back disorder is due to an increase or aggravation of his developmental levoscoliosis.  Id.  Therefore, her statements do not provide a basis of the grant of service connection.   

There is no other evidence of record that suggests that there was a superimposed disease or injury during the Veteran's period of service which resulted in additional disability.

In summary, the probative medical evidence of record reflects that the Veteran's levoscoliosis is a congenital or developmental defect.  Service connection for congenital or developmental defects is prohibited unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  There is, however, no evidence showing that the Veteran's levoscoliosis increased in severity and/or that he experienced a superimposed disease or injury in service.  Accordingly, the Veteran's service connection claim is denied.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a low back disorder based on additional disease or injury superimposed upon the Veteran's developmental levoscoliosis defect.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.  See Gilbert, 1 Vet. App. 49. 

Legal Criteria for Increased Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Maurehan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).




Left Thumb Disability

The Veteran seeks a compensable disability rating for his left thumb disability.  He essentially contends that his disability increased in severity over the years, as he experiences pain and stiffness and has increased symptoms with prolonged use.  

The rating assigned for a finger disability can depend on whether the finger involved is on the major hand or the minor hand.  The major hand is the one predominantly used by the Veteran.  Only one extremity may be considered to be major.  38 C.F.R. § 4.69.  In this case, it was noted at the October 2010 VA examination that the Veteran is right handed.  Thus, his left hand is the minor hand.  Assignment of a disability rating for the Veteran's left thumb disability therefore concerns a finger on his minor hand.

The Veteran's left thumb disability currently is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5228.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5010 in this case, is the Diagnostic Code for the disability.  Id.  The second four digits after the hyphen, 5228 in this case, is the Diagnostic Code used to rate the residuals of that disability.  Id.

According to Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When, however, the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings will not be combined with ratings based on limitation of motion.  Id.  

Under 38 C.F.R. § 4.45(f), for the purpose of rating disability from arthritis, the only major joints are the shoulder, elbow, wrist, hip, knee and ankle.  Additionally groups of multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities; the interphalangeal, metatarsal and tarsal joints of the lower extremities; the cervical vertebrae; the dorsal vertebrae; and the lumbar vertebrae, are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).

Diagnostic Code 5228 applies to limitation of motion of the thumb and assigns a 10 percent rating for a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers. A 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

Also applicable in this case is Diagnostic Code 5224, which provides a 10 percent disability rating is assigned for favorable anklyosis of the thumb and a 20 percent disability rating for unfavorable ankylosis of the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5224. 

There is no differentiation between the ratings assigned for the major and minor hands under Diagnostic Codes 5224 or 5228.

Turning to the merits of the claim, the Veteran's left thumb disability was assessed during a November 2005 VA joints examination.  He reported an in-service history of having undergone surgery to treat an injury to the gatekeeper's ligament in his left thumb.  He described having left thumb pain that flared up in cold weather and with prolonged use.  His pain did not interfere with his activities of daily living or occupation, and the Veteran denied experiencing any incapacitating episodes.  The examiner indicated that the Veteran had some limitation of motion of his left thumb, but could not comment on the extent of the limitation in degrees without resorting to speculation.  The Veteran did not use an assistive device on his hand or thumb.  The physical examination of his left thumb revealed a well-healed longitudinal dorsal skin incisions over the thumb.  There was no tenderness, or swelling over the thumb.  The metacarpophalangeal joint was stable with intact ligaments.  Sensation and motor power were normal.  The Veteran demonstrated flexion of the metacarpophalangeal joint from 0 to 25 degrees and flexion of the interphalangeal joint from 0 to 80 degrees, both without pain.  Repetitive motion of the thumb joint showed no additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  Aside from the limitation of flexion of the metacarpophalangeal joint, the left thumb was normal.  The associated X-ray examination revealed mild degenerative changes in the metacarpophalangeal joint of the left thumb, with subchondral cyst formation.  The diagnosis was mild degenerative changes of the metacarpophalangeal joint of the left thumb.

The Veteran underwent a second VA examination in October 2010 to assess the severity of his left thumb disability.  He reported experiencing progressive pain, stiffness, and weakness, which he treated with pain medication.  The Veteran indicated that he experienced an overall decrease in the strength of his left hand, but denied a decrease in dexterity.  He experienced a flare-up of his left thumb symptomatology with exposure to cold temperatures, and with grasping and opening movements.  Flare-ups were reported to occur weekly.  The physical examination revealed a gap less of than one inch or 2.5 cm between the left thumb pad and the fingers, and objective evidence of pain.  Repetitive testing of the left thumb range of motion revealed objective evidence of pain, but no additional or new limitation of motion.  The examination did not reveal evidence of amputation, ankylosis, or deformity of the digit.  Notable, the Veteran had decreased strength for pushing, pulling and twisting.  The associated X-ray examination revealed mild degenerative changes of the left thumb.  The Veteran was diagnosed with a history of ulnar thumb ligament repair with post traumatic arthritis.  The examiner determined that the disability had significant effects on the Veteran's occupation; specifically, he had difficulty with lifting and carrying, had decreased upper extremity strength, and experienced pain.  As a result, the Veteran reported that he was assigned different job tasks.  The effect of the disability on the Veteran's daily activities ranged from none to moderate.  The examiner concluded that the Veteran had better use of his thumb than what would be served by amputation or the use of a prosthetic device.

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for the Veteran's left thumb disability.  As noted above, a compensable, 10 percent rating is warranted under Diagnostic Code 5228 for a gap of at least 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  In this case, the October 2010 VA examination revealed that a gap of less than one inch (or 2.5 cm) between the Veteran's left thumb pad and fingers.  While this gap is less than what is required for a compensable rating, the Board must take into account the additional limitations the Veteran experiences due to such symptoms as pain.  DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.59.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. §4.59.  In this regard, the October 2010 VA examination revealed objective evidence of pain following repetitive use of the left thumb, along with a limitation of left thumb flexion.  Furthermore, Veteran has consistently reported having pain, weakness, and stiffness in his left thumb, along flare-ups of his symptomatology, throughout the pendency of the appeal.  As such, the Board accepts that the Veteran has additional limitations on the functionality of his left thumb due to such symptoms as pain.  Accordingly, a 10 percent rating is warranted under Diagnostic Code 5228 based on a limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.
  
However, the record clearly indicates that a higher disability rating is not warranted under Diagnostic Code 5228.  In order to assign the next-higher, 20 percent rating under this diagnostic code, the medical evidence must show a gap of more than 2 inches between the Veteran's left thumb pad and fingers when attempting to oppose his fingers.  See Diagnostic Code 5228.  As noted above, the October 2010 VA examination revealed a gap of less than one inch between the Veteran's left thumb pad and opposing fingers.  Thus, he simply does not meet the criteria for a higher rating under Diagnostic Code 5228.

Similarly, a disability rating in excess of 10 percent is not warranted any other applicable diagnostic code.  The Veteran does not have ankylosis of the left thumb.  Indeed, the medical evidence of record shows that he has retained significant movement of his thumb.  Moreover, the October 2010 VA examination was negative for evidence of ankylosis.  As such, a rating in excess of 10 percent under Diagnostic Code 5224, for ankylosis is not warranted.

The Board finds that a compensable rating under Diagnostic Code 5003 is also not appropriate in this case.  Here, the Board highlights that that the Veteran has been granted a compensable rating based on a limitation of motion of his left thumb.  Thus, although there is X-ray evidence of degenerative changes in his left thumb, a rating for arthritis is not permissible under Diagnostic Code 5003.  Moreover, the thumb constitutes only one minor joint group.  See 38 C.F.R. § 4.45.  Diagnostic Code 5003 requires X-ray evidence of arthritis in two minor joint groups in order for a 10 percent rating to be assigned.  Therefore, even with demonstrated arthritis, a compensable disability rating cannot be assigned under Diagnostic Code 5003.

Left Ankle Disability

The Veteran's left ankle disability is rated under Diagnostic Code 5271, which provides the rating criteria for ankle disabilities.  Under this diagnostic code, a 10 percent evaluation is assigned for moderate limitation of motion of the ankle.  A 20 percent evaluation is for marked limitation of ankle motion.  A 20 percent rating is the highest possible schedular rating under Diagnostic Code 5271.  Higher disability ratings of 30 and 40 percent are possible under Diagnostic Code 5270 with evidence of anklyosis.

Normal motion of the ankle is described as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The Board also has considered the potential application of related diagnostic codes.  In that regard, the Board notes that in the Veteran's case, as the subsequent discussion will indicate, there are no findings of malunion of the os calcis or astragalus, or of ankylosis of the ankle joint.  Accordingly, Diagnostic Codes 5270, 5272, and 5273, which require malunion or ankylosis, are not for application in this case; nor has the Veteran so contended.

During a November 2005 VA joints examination, the Veteran reported having residual symptomatology from a left ankle fracture that he sustained while on active duty.  He described his symptomatology as including stiffness and mild pain in his left ankle.  Flares-ups of his symptoms reportedly occurred with cold weather, running, and climbing stairs.  During flare-ups, the Veteran reported experiencing stiffness and a limitation of motion.  The examiner indicated that he was unable to report the exact limitation in degrees without resorting to speculation.  The Veteran reported that he treated his symptomatology with the use of pain medication and that he wore an ankle brace during flare-ups.  He indicated that his left ankle pain did not significantly affect his activities of daily living and occupation.  The physical examination revealed that the Veteran did not walk with a limp and did not use any assistive devices for ambulation.  There was no evidence of swelling or tenderness.  Range of motion of the left ankle was reported as:  dorsiflexion from 0 to 10 degrees; palmar flexion from 0 to 45 degrees; inversion to 30 degrees; and eversion to 10 degrees.  There was no objective evidence of pain with range of motion testing.  The associated X-ray examination showed no abnormalities of the left ankle.  The relevant diagnosis was left ankle pain of an unknown etiology.

In a statement received in June 2007, the Veteran described his left ankle symptomatology.  He reported experiencing increased pain with a decrease in his range of motion.  He stated that he was unable to perform any extended exercises or run due to discomfort and stiffness.    

The Veteran's left ankle was further assessed during an October 2010 VA examination, at which time he complained of progressive left ankle pain, stiffness, and weakness.  He reported also experiencing giving way and decreased speed with regards to his joint motion.  However, he denied any instability, episodes of subluxation, or locking of the left ankle joint.  The Veteran indicated that he experienced flare-ups of his symptomatology weekly, which were precipitated by prolonged standing or walking, ambulating stairs, squatting, lifting, or carrying.  Reportedly, he was only able to stand for fifteen to thirty minutes and was able to walk more than a quarter of a mile, but less than a mile.  The physical examination revealed that the Veteran walked with a normal gait.  Tenderness was noted over the ankle, and the examination was negative for evidence of ankle instability or tendon abnormality.  The angulation of the ankle was described as physiologic valgus.  Testing of the range of motion of the left ankle revealed dorsiflexion from 0 to 10 degrees, and plantar flexion from 0 to 35 degrees.  The examiner noted that there was objective evidence of pain with active motion of the left ankle and following repetitive motion.  However, no additional limitation was noted after three repetitions of the left ankle range of motion.  The X-ray examination of the left ankle was normal.  Following the assessment, the Veteran was diagnosed with soft tissue anterior impingement of the left ankle.  The examiner concluded that the Veteran's disability had significant effects on his occupation due to pain.  The effects of his disability on his usual daily activities ranged from none to severe.  The examiner commented that the Veteran's combined hand and ankle disabilities would make work duties that demand strenuous physical exertion challenging but not impossible.  

Based on the foregoing, and considering his complaints of chronic pain, stiffness, and weakness, the Board finds that the Veteran's residuals of a left ankle fracture more closely approximates the criteria for a 10 percent rating based on moderate limitation of motion of the ankle.  The objective evidence of record shows that the Veteran has decreased range of motion of his left ankle, along with objective evidence of pain with active motion and following repetitive use.  Taking these factors into account, the Veteran's left ankle symptomatology is best characterized as moderate limitation of motion, warranting a 10 percent rating under Diagnostic Code 5271.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5271.  All doubt has been placed in the Veteran's favor in assigning this rating.

However, a rating in excess of 10 percent is not warranted.  There is clearly no evidence of marked limitation of motion.  Throughout the pendency of the appeal, the Veteran has demonstrated left ankle dorsiflexion to at least 10 degrees and left ankle plantar flexion to at least 35 degrees, to include pain.  While the October 2010 VA examination revealed pain with active motion and following repetitive use, this did not result in additional loss of range of motion.  The Board also finds it significant that while the Veteran has reported that his left ankle disability has gotten progressively worse over the years since its initial onset, there is no evidence that he has sought treatment for his symptomatology during the pendency of the appeal.  Moreover, in assigning the 10 percent rating, the Board considered the Veteran's subjective complaints of pain, stiffness, and weakness.  Thus, even considering the tenets of Deluca, a higher (20 percent) rating under Diagnostic Code 5271 is not warranted.  Further, as there is no evidence of ankylosis, marked deformity of the os calcis or astragalus, or malunion of the tibia and fibula, higher ratings are not supported under Diagnostic Codes 5262, 5270, or 5273.

Conclusion

In reaching the above determinations with regards to the Veteran's increased rating claims, the Board has also considered the Veteran's statements that he has experienced pain, difficulty with prolonged walking and standing, lifting, and carrying due to his left thumb and left ankle disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, more probative than the Veteran's assessment of the severity of his left thumb and left ankle disabilities.  See Cartright, 2 Vet. App. at 25.

The Board has also considered whether the Veteran's disabilities warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his left thumb and left ankle disabilities could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the ratings assigned herein adequately describe the severity of the Veteran's symptoms for these disabilities during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

Additionally, although the Veteran has submitted evidence of medical disabilities and made a claim for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Indeed, he reported that he was employed during both the November 2005 and October 2010 VA examinations.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In sum, the evidence of record supports of the assignment of 10 percent ratings, but no higher, for the Veteran's left thumb and left ankle disabilities.  As there appears to be no identifiable period on appeal during which these disabilities manifested symptoms meriting disability ratings in excess of the ratings assigned herein, staged ratings are not warranted.  See Hart, 21 Vet. App. 505.


ORDER

Service connection for a low back disorder is denied.

A 10 percent rating, but no higher, for a left thumb disability is granted, subject to the laws and regulations governing monetary awards.

A 10 percent rating, but no higher, for a left ankle disability is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


